UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4785



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JACK EARL VANCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cr-00043-REM)


Submitted:   July 3, 2008                 Decided:   August 1, 2008


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph A. Wallace, Elkins, West Virginia, for Appellant. Sharon L.
Potter, United States Attorney, Shawn Angus Morgan, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             In this appeal filed pursuant to Anders v. California,

386 U.S. 738 (1967), Jack Earl Vance appeals his conviction and the

eighty-seven month sentence he received after being found guilty of

traveling in interstate commerce for the purpose of engaging in a

sexual act with a person under the age of eighteen, in violation of

18 U.S.C.A. § 2423(b) (West 2000 & Supp. 2008), and knowingly

transporting someone under the age of eighteen in interstate

commerce with intent to engage in a sexual activity, in violation

of 18 U.S.C.A. § 2423(a) (West 2000 & Supp. 2008).          We have

reviewed the record and Vance’s contentions and, finding no error,

we affirm.

          Taken in the light most favorable to the Government,

Evans v. United States, 504 U.S. 255, 257 (1992), Glasser v. United

States, 315 U.S. 60, 80 (1942), the evidence presented at trial

established the following facts.    Vance began having an intimate,

sexual relationship with Jane Doe in November 2002.*   At that time,

Doe was thirteen years-old, while Vance was thirty-five.        Doe

documented her relationship with Vance by making notations in her

calendar, which included descriptions of the couple’s various sex

acts.    In the Spring of 2005, Doe’s mother discovered Doe’s




     *
      We have used a pseudonym to protect the identity of the
victim in this case.

                                - 2 -
calendar, and in April 2005, the Does filed a criminal complaint

against Vance.

            With criminal charges pending in West Virginia, Vance and

Doe left the state for Virginia, where they planned to be married.

This, Vance believed, would force West Virginia authorities to

forego prosecuting him.     On August 23, 2005, Vance drove himself

and Doe to Harrisonburg, Virginia.       Once in Harrisonburg, Vance

checked into a motel, where Vance and Doe engaged in sexual

intercourse.   At the time of this trip, Doe was fifteen years-old.

            Vance and Doe returned to West Virginia approximately ten

days later, and shortly thereafter, Vance was indicted on the

instant charges.    At trial, Doe testified against Vance, stating

that she and Vance had sexual intercourse while in Harrisonburg.

The jury convicted Vance on both charges against him, and Vance was

sentenced to eighty-seven months’ imprisonment. This appeal timely

followed.

I.   Assignment of Trial Error

            Vance raises six issues on appeal. First, he asserts the

court erred in prohibiting the defense from introducing evidence to

establish Doe purchased a pregnancy test while in Harrisonburg.

However, the record belies this claim, as Doe herself testified

regarding the purchase of a pregnancy test.       Accordingly, Vance’s

contention   that   the   district   court   improperly   excluded   this

evidence lacks merit.


                                 - 3 -
           Vance next argues the audiotape recording of a telephone

conversation between Vance and Doe was illegally obtained, because

the recording device was not properly registered.            There is simply

no basis in the record to support this contention.            Vance did not

object to the proffer of the recording or present any evidence to

demonstrate the recording device was used improperly.

           Vance   next   contends   that      his   trial    attorney     was

ineffective in his representation of Vance.            However, unless an

attorney’s ineffectiveness is apparent on the face of the record,

ineffective assistance claims are not generally addressed on direct

appeal.   United States v. James, 337 F.3d 387, 391 (4th Cir. 2003);

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999)

(providing standard and noting that ineffective assistance of

counsel claims generally should be raised by motion under 28 U.S.C.

§ 2255 (2000)).    The record in this case falls far short of this

exacting standard.    Accordingly, this claim fails.

           Vance next maintains the West Virginia state police

threatened various witnesses in his case.            As Vance presents no

proof to support this conclusory accusation, we reject this claim

without further discussion.

           Finally,   Vance   asserts    the   district   court    erred    in

denying his motions for appointment of a new attorney and in

refusing to order West Virginia’s Department of Corrections to

provide him with certain medical treatment. First, the appointment


                                 - 4 -
of a particular attorney is a matter entrusted to the district

court’s discretion, and a defendant may demand a new lawyer only

“for good cause.”        United States v. Gallop, 838 F.2d 105, 108 (4th

Cir. 1988).        Because Vance failed to establish good cause to

support his requests for a new attorney, the district court was

well within its discretion to deny his motions.                      We decline to

consider Vance’s claim of inadequate medical care, because it is

unrelated to his conviction or sentence.

II.    Sentencing

             Although Vance does not lodge a specific challenge to his

sentence, because this appeal is before us on Anders review, we

will review Vance’s sentence for reasonableness.

             As    recently       determined       by   the        Supreme   Court,

“[r]egardless of whether the sentence imposed is inside or outside

the Guidelines range, the appellate court must review the sentence

under an abuse-of-discretion standard.” Gall v. United States, 128

S.    Ct.   586,   597   (2007).     Appellate      courts    are     charged    with

reviewing     sentences     for    reasonableness.           Id.     at   594,   597.

Reasonableness review requires appellate consideration of both the

procedural and substantive reasonableness of a sentence.                     Id. at

597.

             In    determining     whether     a   sentence     is    procedurally

reasonable, we first assess whether the district court properly

calculated the defendant’s advisory Guidelines range.                        Id. at


                                      - 5 -
596-97. We must then consider whether the district court failed to

consider the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2008) factors

and any arguments presented by the parties, selected a sentence

based on “clearly erroneous facts,” or failed to sufficiently

explain the selected sentence.      Id. at 597; United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).   Finally, we review the

substantive reasonableness of the sentence, “taking into account

the ‘totality of the circumstances . . . .’”    Pauley, 511 F.3d at

473 (quoting Gall, 128 S. Ct. at 597).    We afford sentences that

fall within the properly calculated Guidelines range a presumption

of reasonableness, see id., a presumption permitted by the Supreme

Court.   Rita v. United States, 127 S. Ct. 2456, 2459, 2462 (2007).

           The district court properly calculated Vance’s sentencing

range under the Guidelines and invited counsel to make any relevant

argument pursuant to the § 3553(a) sentencing factors.        After

hearing counsel’s argument, permitting Vance the opportunity to

make a statement, and considering the § 3553(a) factors, the court

sentenced Vance to 87 months’ imprisonment, at the low end of

Vance’s Guidelines range.   Thus, we conclude Vance’s sentence was

reasonable.

           In accordance with Anders, we have reviewed the entire

record and conclude there are no meritorious issues for appeal. We

discern no infirmity in the trial process, and find the Government

presented ample evidence to support the jury’s guilty verdicts.


                               - 6 -
Doe’s testimony that she and Vance had sexual intercourse in the

motel room in Harrisonburg, Virginia, stands unrefuted.                      The jury

clearly credited this testimony, and that credibility determination

will not be reviewed on appeal.           United States v. Wilson, 484 F.3d

267, 283 (4th Cir. 2007).         Moreover, the district court imposed a

reasonable sentence.          Accordingly, we affirm the district court’s

judgment.

              We require that counsel inform Vance, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Vance requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in    this    court    for   leave    to    withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Vance.          We dispense with oral argument because the

facts   and    legal    contentions     are     adequately    set    forth    in    the

materials     before    the    court    and     argument     would    not    aid    the

decisional process.



                                                                             AFFIRMED




                                        - 7 -